935 N.E.2d 515 (2010)
237 Ill.2d 552
Yavuz ARIK, Special Adm'r, et al., respondents,
v.
The BOEING COMPANY et al., petitioners.
No. 110507.
Supreme Court of Illinois.
September 29, 2010.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its April 29, 2010 order, denying the petition for leave to appeal in Arik, Special Administrator, et al., v. The Boeing Company, et al., case No. 1-10-0750 (04/29/10). The appellate court is directed to allow the petition for leave to appeal.